Affirmed as Modified and Opinion Filed January 3, 2017




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01153-CR

                               VICENTE R. RIOS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1424969-T

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Stoddart
                                  Opinion by Justice Francis
       Vicente Rios appeals his conviction for continuous sexual abuse of a child less than

fourteen years of age. Appellant brings two issues contending the trial court abused its discretion

in admitting extraneous offense evidence and the judgment should be reformed to reflect the

correct prosecuting attorneys. We modify the judgment to correct the attorneys’ names and

affirm the judgment as modified.

       Appellant was indicted for continuous sexual abuse of his biological daughter, B.R.

According to B.R., appellant began sexually abusing her when she was twelve years old. The

abuse progressed to the point that he forced B.R. to have sex with him multiple times a week.

B.R. did not tell her mother about the abuse because she was afraid of appellant.
       When B.R. began to exhibit symptoms of trauma, her mother took her to a clinic where

she met with a social worker, Amnita Sandoval. B.R. revealed the abuse to Sandoval who

reported it immediately to Child Protective Services. The clinic then informed the police.

Appellant was arrested later that evening. During a taped interview, appellant admitted to having

sexual intercourse with B.R. stating that he was “teaching” her about sex.

       Appellant pleaded not guilty to the charges against him. After hearing the evidence, a

jury convicted him and sentenced him to fifty years in prison. Appellant brings this appeal

challenging the conviction.

       In his first issue, appellant contends the trial court erred in admitting extraneous offense

evidence introduced by the State. Specifically, appellant complains his wife was allowed to

testify there was violence in their marriage and that he hurt her on occasions. Appellant argues

this evidence was not offered for a permissible purpose under the Texas Rules of Evidence.

       Although appellant objected to his wife’s testimony, Sandoval later testified at trial

without objection that B.R. told her appellant slapped her mother in front of another family

member and was arrested. In addition, B.R. testified without objection that she was afraid to tell

her mother appellant was sexually abusing her because “a lot of times [appellant] would hit us

hard, like, leave us bruises and marks. I was afraid he would do something to my family.”

       It is well settled that any error in the admission of evidence is cured where the same

evidence is later admitted during trial without objection. See Hudson v. State, 675 S.W.2d 507,

511 (Tex. Crim. App. 1984); Ethington v. State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991).

Defense counsel must object every time allegedly inadmissible evidence is offered. Hudson 675
S.W.2d at 511; Ethington, 819 S.W.2d at 858. Because appellant objected only the first time the

alleged extraneous offense evidence was offered and failed to either object to later testimony on

the same subject matter, request a running objection, or ask for a hearing on the matter outside

                                               –2–
the presence of the jury, we conclude appellant did not preserve error on this issue. See

Ethington, 819 S.W.2d at 859–60. We resolve appellant’s first issue against him.

       In his second issue, appellant contends the judgment should be modified to correct the

name of the State’s counsel. The judgment states the attorney representing the State at trial was

Jason Fine. The record, however, shows the State was represented by Kelly Benavides and

Reynie Tinajero. The State agrees the judgment should be modified to reflect the correct

attorneys. Accordingly, we modify the trial court’s judgment to delete the name Jason Fine and

to add Kelly Benavides and Reynie Tinajero as attorneys for the State. See TEX. R. APP. P.

43.2(b); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, the judgment is affirmed.




                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47.1

151153F.U05




                                                –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VICENTE R. RIOS, Appellant                          On Appeal from the 283rd Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-01153-CR         V.                       Trial Court Cause No. F-1424969-T.
                                                    Opinion delivered by Justice Francis.
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows: The name Jason Fine is to be deleted as Attorney for State and the names Kelly
Benavides and Reynie Tinajero are to be added as Attorneys for State.

As REFORMED, the judgment is AFFIRMED.


Judgment entered January 3, 2017.




                                              –4–